UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7716


EUGENE ERNST JACKSON,

                      Petitioner – Appellant,

          v.

J. R. CARAWAY, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (1:11-cv-01876-WMN)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Eugene Ernst Jackson, Appellant Pro Se. Joshua L. Kaul, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eugene       Ernst    Jackson          seeks    to     appeal       the    district

court’s order treating his 28 U.S.C.A. § 2241 (West Supp. 2011)

motion   as    a    successive       28     U.S.C.A.         § 2255       (West    Supp.       2011)

motion, and dismissing it on that basis.                                  The order is not

appealable         unless     a     circuit          justice       or      judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability            will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the     merits,      a    prisoner          satisfies       this    standard       by

demonstrating        that     reasonable             jurists       would      find      that     the

district      court’s       assessment       of       the    constitutional             claims    is

debatable     or     wrong.         Slack    v.       McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with    oral     argument         because       the    facts        and    legal

                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3